April 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      ADEDAYO J. FASHAKIN, Appellant

NO. 14-11-01079-CV                          V.

      FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee
                ________________________________



       This cause, an appeal from the Amended Final Summary Judgment signed
September 13, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.


       We order appellant, Adedayo J. Fashakin, to pay all costs in this appeal. We
further order the decision certified below for observance.